Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of February 10, 2005
(the “Effective Date”), between MSC.Software Corporation, a Delaware corporation
(the “Corporation”), and William J. Weyand (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Corporation and the Executive desire to enter into an agreement
pursuant to which the Executive shall purchase, and the Corporation shall sell,
shares of the Corporation’s common stock, par value $0.01 per share (the “Common
Stock”);

 

NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom, the parties agree as
follows:

 

1.                                       Shares.

 


(A)                                  THE CORPORATION SHALL AUTHORIZE THE
ISSUANCE AND SALE TO THE EXECUTIVE OF UP TO 50,000 SHARES OF ITS COMMON STOCK OR
SUCH LESSER NUMBER AS HE SHALL ELECT TO PURCHASE PURSUANT TO THE TERMS AND
CONDITIONS HEREOF.


 


(B)                                 UPON EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE EMPLOYMENT AGREEMENT, DATED CONCURRENTLY HEREWITH, BETWEEN THE
CORPORATION AND EXECUTIVE (THE “EMPLOYMENT AGREEMENT”), THE EXECUTIVE SHALL HAVE
THE RIGHT TO PURCHASE 50,000 OR A LESSER NUMBER OF SHARES OF COMMON STOCK (THE
“SHARES”), AT A PRICE PER SHARE EQUAL TO THE CLOSING PRICE OF A SHARE OF COMMON
STOCK AS REPORTED ON THE COMPOSITE TAPE FOR SECURITIES LISTED ON THE NEW YORK
STOCK EXCHANGE FOR THE CLOSING DATE; PROVIDED, HOWEVER, THAT IF THE COMMON STOCK
IS NOT LISTED ON THE NEW YORK STOCK EXCHANGE ON THE CLOSING DATE, AS DEFINED IN
SECTION 1(D), THE PRICE PER SHARE SHALL BE EQUAL TO THE CLOSING PRICE OF A SHARE
OF COMMON STOCK AS REPORTED FOR THE PRINCIPAL PUBLIC SECURITIES MARKET IN WHICH
THE COMMON STOCK IS THEN TRADING ON SUCH CLOSING DATE (THE “RIGHT TO PURCHASE”).


 


(C)                                  THE EXECUTIVE’S RIGHT TO PURCHASE SHALL BE
EXERCISABLE AT ANY TIME DURING THE 15-DAY PERIOD FOLLOWING THE DATE OF THIS
AGREEMENT; PROVIDED, HOWEVER, THE RIGHT TO PURCHASE, TO THE EXTENT NOT ALREADY
EXERCISED, SHALL TERMINATE IF THE EXECUTIVE CEASES TO BE EMPLOYED BY THE
CORPORATION DURING SUCH 15-DAY PERIOD.


 


(D)                                 IF THE EXECUTIVE WISHES TO EXERCISE HIS
RIGHT TO PURCHASE, HE MUST PROVIDE WRITTEN NOTICE TO THE CORPORATION PRIOR TO
THE EXPIRATION OF THE 15-DAY PERIOD SPECIFIED IN SECTION 1(C) ABOVE.  THE NOTICE
SHALL SET FORTH THE NUMBER OF SHARES HE WISHES TO ACQUIRE AND THE PROPOSED
CLOSING DATE (THE “CLOSING DATE”) FOR THE ACQUISITION (IN NO CASE SHALL SUCH
CLOSING DATE BE LESS THAN TWO (2) BUSINESS DAYS OR MORE THAN FIVE (5) BUSINESS
DAYS FOLLOWING SUCH NOTICE).

 

--------------------------------------------------------------------------------


 


(E)                                  ON THE CLOSING DATE, THE CORPORATION SHALL
DELIVER TO THE EXECUTIVE A CERTIFICATE REPRESENTING THE NUMBER OF SHARES THAT
THE EXECUTIVE ELECTED TO PURCHASE PURSUANT TO THE WRITTEN NOTICE DELIVERED
PURSUANT TO SECTION 1(D), AND THE EXECUTIVE SHALL DELIVER TO THE CORPORATION
PAYMENT FOR SUCH SHARES BY A CASHIER’S OR CERTIFIED CHECK OR WIRE TRANSFER OF
FUNDS IN THE AMOUNT OF CONSIDERATION DETERMINED IN ACCORDANCE WITH
SECTION 1(B).  THE SHARES SHALL BE FULLY PAID AND NON-ASSESSABLE.


 


(F)                                    NEITHER THE SHARES, NOR ANY INTEREST
THEREIN OR AMOUNT PAYABLE IN RESPECT THEREOF, MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF, ALIENATED OR ENCUMBERED, EITHER
VOLUNTARILY OR INVOLUNTARY, UNTIL THE EARLIEST TO OCCUR OF (I) THE SECOND
ANNIVERSARY OF THE EFFECTIVE DATE, (II) THE DAY UPON WHICH THE GRANTEE’S
EMPLOYMENT WITH THE CORPORATION TERMINATES UNDER ANY OF THE CIRCUMSTANCES
DESCRIBED IN SECTION 5.3(B) OR 5.3(C) OF THE EMPLOYMENT AGREEMENT AND THE
GRANTEE IS ENTITLED TO THE SEVERANCE BENEFITS PROVIDED THEREUNDER (AFTER HAVING
MET THE REQUIREMENTS THEREUNDER, INCLUDING, WITHOUT LIMITATION, HAVING PROVIDED
THE REQUIRED RELEASE AS CONTEMPLATED BY THE EMPLOYMENT AGREEMENT), OR (III)
IMMEDIATELY PRECEDING A CHANGE IN CONTROL EVENT (AS SUCH TERM IS DEFINED IN THE
CORPORATION’S 2001 STOCK OPTION PLAN (THE “2001 PLAN”) OR A GOING PRIVATE
TRANSACTION (AS DEFINED BELOW).  THE TRANSFER RESTRICTIONS IN THE PRECEDING
SENTENCE SHALL NOT APPLY TO TRANSFERS TO THE CORPORATION.


 


(G)                                 IN CONNECTION WITH EACH PURCHASE AND SALE OF
THE SHARES PURSUANT HERETO, THE EXECUTIVE REPRESENTS AND WARRANTS TO THE
CORPORATION THAT:


 


(I)                                     THE SHARES TO BE ACQUIRED BY THE
EXECUTIVE PURSUANT TO THIS AGREEMENT SHALL BE ACQUIRED FOR THE EXECUTIVE’S OWN
ACCOUNT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, A DISTRIBUTION THEREOF IN
VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
ANY APPLICABLE STATE SECURITIES LAWS, AND THE SHARES WILL NOT BE DISPOSED OF IN
CONTRAVENTION OF THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS;


 


(II)                                  THE EXECUTIVE IS AN “ACCREDITED INVESTOR”
AS SUCH TERM IS DEFINED IN RULE 501 PROMULGATED UNDER THE SECURITIES ACT AND IS
SOPHISTICATED IN FINANCIAL MATTERS;


 


(III)                               THE EXECUTIVE IS ABLE TO BEAR THE ECONOMIC
RISK OF HIS INVESTMENT IN THE SHARES FOR AN INDEFINITE PERIOD OF TIME BECAUSE
THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND, THEREFORE,
CANNOT BE SOLD UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE;


 


(IV)                              THE EXECUTIVE HAS HAD THE OPPORTUNITY TO ASK
QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE CORPORATION AND ITS MANAGEMENT
CONCERNING THE TERMS AND CONDITIONS OF THE OFFERING OF THE COMMON STOCK AND TO
OBTAIN INFORMATION REGARDING THE CORPORATION’S CONDITION (FINANCIAL AND
OTHERWISE) AND OPERATIONS; AND


 


(V)                                 THIS AGREEMENT AND EACH OF THE OTHER
AGREEMENTS CONTEMPLATED HEREBY TO WHICH SUCH EXECUTIVE IS A PARTY CONSTITUTE
LEGAL, VALID AND BINDING OBLIGATIONS OF THE EXECUTIVE, ENFORCEABLE IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND LIMITATIONS ON THE AVAILABILITY OF EQUITABLE REMEDIES, AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND SUCH OTHER AGREEMENTS
BY SUCH EXECUTIVE DOES NOT AND

 

2

--------------------------------------------------------------------------------


 


SHALL NOT CONFLICT WITH, VIOLATE OR CAUSE A BREACH OF ANY AGREEMENT, CONTRACT OR
INSTRUMENT TO WHICH THE EXECUTIVE IS A PARTY OR ANY JUDGMENT OR DECREE TO WHICH
THE EXECUTIVE IS SUBJECT;


 


(H)                                 AS AN INDUCEMENT TO THE EXECUTIVE TO ENTER
INTO THIS AGREEMENT AND PURCHASE THE SHARES, THE CORPORATION HEREBY REPRESENTS
AND WARRANTS TO THE EXECUTIVE THAT:


 


(I)                                     THE CORPORATION IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF DELAWARE AND
IS QUALIFIED TO DO BUSINESS IN EVERY JURISDICTION IN WHICH THE FAILURE TO SO
QUALIFY MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
FINANCIAL CONDITION, OPERATING RESULTS, ASSETS, OPERATIONS OR BUSINESS PROSPECTS
OF THE CORPORATION.


 


(II)                                  THE CORPORATION HAS FULL POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS
HEREUNDER.  THIS AGREEMENT AND EACH OF THE OTHER AGREEMENTS CONTEMPLATED HEREBY
TO WHICH THE CORPORATION IS A PARTY CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE CORPORATION, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND LIMITATIONS ON THE AVAILABILITY OF EQUITABLE REMEDIES.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ALL OTHER AGREEMENTS CONTEMPLATED
HEREBY HAVE BEEN DULY AUTHORIZED BY THE CORPORATION.


 

2.                                       Regulation D Under the Securities Act. 
The Executive and the Corporation hereby acknowledge and agree that the
securities purchased by the Executive hereunder are being issued in reliance in
part on the exemption from registration provided in Regulation D promulgated by
the Securities and Exchange Commission under the Securities Act and are
“restricted securities” within the meaning of Rule 144 under the Securities Act.
The Executive hereby covenants and agrees that he shall sell the securities
purchased hereunder only pursuant to registration under the Securities Act, or
pursuant to an exemption from registration available thereunder.

 

3.                                       Legend.

 

(a)  The certificates, if any, representing the Shares shall bear a legend in
substantially the following form:

 

“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
ANY APPLICABLE STATE LAW. THEY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
PLEDGED WITHOUT (1) REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE LAW, OR (2) AT HOLDER’S EXPENSE, AN OPINION (SATISFACTORY TO
THE CORPORATION) OF COUNSEL (SATISFACTORY TO THE CORPORATION) THAT REGISTRATION
IS NOT REQUIRED.”

 

(b)  In addition, the certificates, if any, representing the Shares shall bear a
legend in substantially the following form:

 

“THE OWNERSHIP OF THIS CERTIFICATE AND THE SHARES OF STOCK EVIDENCED HEREBY AND
ANY INTEREST THEREIN ARE

 

3

--------------------------------------------------------------------------------


 

SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER UNDER AN AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND MSC.SOFTWARE CORPORATION.  A COPY OF SUCH
AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF MSC.SOFTWARE.”

 

The legend set forth in this Section 3(b) shall be removed from the certificates
evidencing the Shares upon the occurrence of one of the events set forth in
Section 1(f).

 

4.                                       Registration Rights.  The Corporation
agrees that, at its own expense, it will use reasonable efforts to register all
shares of Common Stock covered by this Agreement on a Form S-8 Registration
Statement (including a reoffer prospectus prepared in accordance with the SEC’s
General Instructions to Form S-8) under the Securities Act promptly after the
Corporation is first able to file and have declared effective such a
Registration Statement.  The Corporation shall promptly remove the legend
described in Section 3(a) from the certificates when the shares have been
registered and the Registration Statement is effective.  The Grantee agrees
that, in connection with any resale of the shares, the Grantee will sell such
shares pursuant to such reoffer prospectus, will deliver such reoffer prospectus
in accordance with applicable securities laws, and will otherwise comply with
applicable laws as to such sale.

 

5.                                       Corporation’s Obligation to Repurchase
Upon a Change in Control Event or Going Private Transaction.  If, as a result of
a Change in Control Event (within the meaning of clause (b) of the definition of
such term in the Corporation’s 2001 Stock Option Plan) or a Going Private
Transaction, the Common Stock of the Corporation is no longer readily tradable
on an established securities market, the Executive shall have the right to
require the Corporation, immediately before such Change in Control Event or
Going Private Transaction, to purchase any or all of the shares of Common Stock
acquired by, or issued to, the Executive under this Agreement and then held by
him (to the extent the Executive is not permitted or required to sell such
shares in the transaction giving rise to the Change in Control Event or Going
Private Transaction, as the case may be) on substantially the same per-share
terms as the Corporation’s stockholders selling Common Stock in such transaction
generally for an amount not less than the price paid (on a per share basis) to
the other holders of the Common Stock whose stock was acquired in connection
with the Change in Control Event or Going Private Transaction, as the case may
be, multiplied by the number of shares sold by the Executive to the
Corporation.  The Executive’s right under this Section 5 is subject to the
Corporation’s ability to effect such a repurchase of shares in compliance with
all applicable laws, rules and regulations.  For purposes of this Agreement, a
“Going Private Transaction” shall mean a transaction which does not constitute a
Change of Control Event, but in which all or substantially all of the shares of
Common Stock of the Corporation are purchased or otherwise acquired, including a
redemption by the Corporation, and in connection with such transaction, or
series of transactions, the Common Stock ceases to be traded on an established
securities exchange.

 

6.                                       Corporation’s Obligation to Repurchase
Upon Termination of Employment.  If the Executive’s employment with the
Corporation terminates for any reason at a time when there is no public trading
of the Corporation’s Common Stock, the Executive shall have the right to require
the Corporation to purchase any or all of the shares of Common Stock acquired
by, or issued to, the Executive under this Agreement within sixty (60) days of
such termination or, if later, within sixty (60) days after the Corporation is
able to repurchase such shares in compliance

 

4

--------------------------------------------------------------------------------


 

with all applicable laws, rules and regulations.  The Executive and the
Corporation shall mutually agree on the fair market value for such shares, and
in the event that no mutual agreement can be reached, the determination of the
fair market value for such shares shall be determined in accordance with an
appraisal procedure set out in a letter agreement of even date herewith.  The
Executive’s right under this Section 6 is subject to the Corporation’s ability
to effect such a repurchase of shares in compliance with all applicable laws,
rules and regulations.

 

7.                                       Notices.

 

(a)                                  All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given and made if (i) delivered by hand,
(ii) otherwise delivered against receipt therefor, or (iii) sent by registered
or certified mail, postage prepaid, return receipt requested.  Any notice shall
be duly addressed to the parties as follows:

 

If to the Corporation:

 

MSC.Software Corporation

2 MacArthur Place

Santa Ana,  California 92707

Attn: Board of Directors

 

with a copy to:

 

Jeffrey W. Walbridge, Esq.

O’Melveny & Myers LLP

610 Newport Center Drive, Suite 1700

Newport Beach, California 92660

 

If to the Executive:

 

William J. Weyand

6805 Alberly Lane

Cincinnati, Ohio 45243

 

(b)                                 Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section 7 for the giving of
notice.  Any communication shall be effective when delivered by hand, when
otherwise delivered against receipt therefor, or five (5) business days after
being mailed in accordance with the foregoing.

 

8.                                       General Provisions.

 


(A)                                  WITHHOLDING TAXES.  NOTWITHSTANDING
ANYTHING ELSE HEREIN TO THE CONTRARY, THE CORPORATION MAY WITHHOLD (OR CAUSE
THERE TO BE WITHHELD, AS THE CASE MAY BE) FROM ANY AMOUNTS OTHERWISE DUE OR
PAYABLE UNDER OR PURSUANT TO THIS AGREEMENT SUCH FEDERAL, STATE AND LOCAL

 

5

--------------------------------------------------------------------------------


 


INCOME, EMPLOYMENT, OR OTHER TAXES AS MAY BE REQUIRED TO BE WITHHELD PURSUANT TO
ANY APPLICABLE LAW OR REGULATION.


 


(B)                                 ASSIGNMENT.  THIS AGREEMENT IS PERSONAL IN
ITS NATURE AND NEITHER OF THE PARTIES HERETO SHALL, WITHOUT THE CONSENT OF THE
OTHER, ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER;
PROVIDED, HOWEVER, THAT IN THE EVENT OF A MERGER, CONSOLIDATION, OR TRANSFER OR
SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION WITH OR TO ANY
OTHER INDIVIDUAL(S) OR ENTITY, THIS AGREEMENT SHALL, SUBJECT TO THE PROVISIONS
HEREOF, BE BINDING UPON AND INURE TO THE BENEFIT OF SUCH SUCCESSOR AND SUCH
SUCCESSOR SHALL DISCHARGE AND PERFORM ALL THE PROMISES, COVENANTS, DUTIES, AND
OBLIGATIONS OF THE CORPORATION HEREUNDER.


 


(C)                                  RIGHTS REGARDING EMPLOYMENT.  THE TERMS AND
CONDITIONS OF EXECUTIVE’S EMPLOYMENT ARE PROVIDED PURSUANT TO THE EMPLOYMENT
AGREEMENT, AND NOTHING IN THIS AGREEMENT WILL BE CONSTRUED TO CONFLICT WITH OR
ALTER THOSE TERMS OR CONDITIONS.


 


(D)                                 NUMBER AND GENDER.  WHERE THE CONTEXT
REQUIRES, THE SINGULAR SHALL INCLUDE THE PLURAL, THE PLURAL SHALL INCLUDE THE
SINGULAR, AND ANY GENDER SHALL INCLUDE ALL OTHER GENDERS.


 


(E)                                  SECTION HEADINGS.  THE SECTION HEADINGS OF,
AND TITLES OF PARAGRAPHS AND SUBPARAGRAPHS CONTAINED IN, THIS AGREEMENT ARE FOR
THE PURPOSE OF CONVENIENCE ONLY, AND THEY NEITHER FORM A PART OF THIS AGREEMENT
NOR ARE THEY TO BE USED IN THE CONSTRUCTION OR INTERPRETATION THEREOF.


 


(F)                                    GOVERNING LAW.  THIS AGREEMENT, AND ALL
QUESTIONS RELATING TO ITS VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT,
AS WELL AS THE LEGAL RELATIONS HEREBY CREATED BETWEEN THE PARTIES HERETO, SHALL
BE GOVERNED BY AND CONSTRUED UNDER, AND INTERPRETED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA, NOTWITHSTANDING ANY CALIFORNIA OR
OTHER CONFLICT OF LAW PROVISION TO THE CONTRARY.


 


(G)                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT OR THE APPLICATION THEREOF IS HELD INVALID, THE INVALIDITY SHALL NOT
AFFECT OTHER PROVISIONS OR APPLICATIONS OF THIS AGREEMENT WHICH CAN BE GIVEN
EFFECT WITHOUT THE INVALID PROVISIONS OR APPLICATIONS AND TO THIS END THE
PROVISIONS OF THIS AGREEMENT ARE DECLARED TO BE SEVERABLE.


 


(H)                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE EMPLOYMENT AGREEMENT, EMBODIES THE ENTIRE AGREEMENT OF THE PARTIES
HERETO RESPECTING THE MATTERS WITHIN ITS SCOPE.  THIS AGREEMENT SUPERSEDES ALL
PRIOR AND CONTEMPORANEOUS AGREEMENTS OF THE PARTIES HERETO THAT DIRECTLY OR
INDIRECTLY BEARS UPON THE SUBJECT MATTER HEREOF.  ANY PRIOR NEGOTIATIONS,
CORRESPONDENCE, AGREEMENTS, PROPOSALS OR UNDERSTANDINGS RELATING TO THE SUBJECT
MATTER HEREOF SHALL BE DEEMED TO HAVE BEEN MERGED INTO THIS AGREEMENT, AND TO
THE EXTENT INCONSISTENT HEREWITH, SUCH NEGOTIATIONS, CORRESPONDENCE, AGREEMENTS,
PROPOSALS, OR UNDERSTANDINGS SHALL BE DEEMED TO BE OF NO FORCE OR EFFECT.  THERE
ARE NO REPRESENTATIONS, WARRANTIES, OR AGREEMENTS, WHETHER EXPRESS OR IMPLIED,
OR ORAL OR WRITTEN, WITH RESPECT TO THE SUBJECT MATTER HEREOF, EXCEPT AS
EXPRESSLY SET FORTH HEREIN.  THIS AGREEMENT, TOGETHER WITH THE EMPLOYMENT
AGREEMENT, IS AN INTEGRATED AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


(I)                                     MODIFICATIONS.  THIS AGREEMENT MAY NOT
BE AMENDED, MODIFIED OR CHANGED (IN WHOLE OR IN PART), EXCEPT BY A FORMAL,
DEFINITIVE WRITTEN AGREEMENT EXPRESSLY REFERRING TO THIS AGREEMENT, WHICH
AGREEMENT IS EXECUTED BY BOTH OF THE PARTIES HERETO.


 


(J)                                     WAIVER.  NEITHER THE FAILURE NOR ANY
DELAY ON THE PART OF A PARTY TO EXERCISE ANY RIGHT, REMEDY, POWER OR PRIVILEGE
UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR
FURTHER EXERCISE OF THE SAME OR OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE, NOR
SHALL ANY WAIVER OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE WITH RESPECT TO ANY
OCCURRENCE BE CONSTRUED AS A WAIVER OF SUCH RIGHT, REMEDY, POWER OR PRIVILEGE
WITH RESPECT TO ANY OTHER OCCURRENCE.  NO WAIVER SHALL BE EFFECTIVE UNLESS IT IS
IN WRITING AND IS SIGNED BY THE PARTY ASSERTED TO HAVE GRANTED SUCH WAIVER.


 


(K)                                  RESOLUTION OF DISPUTES. EXCEPT AS SET FORTH
IN SECTION 6, ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, INCLUDING THE ENFORCEMENT OR INTERPRETATION OF ANY PROVISION OF
THIS AWARD AGREEMENT, SHALL BE SUBMITTED TO ARBITRATION IN ACCORDANCE WITH THE
PROVISIONS SET FORTH IN SECTION 22 OF THE EMPLOYMENT AGREEMENT.


 


(L)                                     LEGAL COUNSEL; MUTUAL DRAFTING.  EACH
PARTY RECOGNIZES THAT THIS IS A LEGALLY BINDING CONTRACT AND ACKNOWLEDGES AND
AGREES THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF THEIR
CHOICE.  EACH PARTY HAS COOPERATED IN THE DRAFTING, NEGOTIATION AND PREPARATION
OF THIS AGREEMENT.  HENCE, IN ANY CONSTRUCTION TO BE MADE OF THIS AGREEMENT, THE
SAME SHALL NOT BE CONSTRUED AGAINST EITHER PARTY ON THE BASIS OF THAT PARTY
BEING THE DRAFTER OF SUCH LANGUAGE.  EXECUTIVE AGREES AND ACKNOWLEDGES THAT HE
HAS READ AND UNDERSTANDS THIS AGREEMENT COMPLETELY, IS ENTERING INTO IT FREELY
AND VOLUNTARILY, AND HAS BEEN ADVISED TO SEEK COUNSEL PRIOR TO ENTERING INTO
THIS AGREEMENT AND HAS HAD AMPLE OPPORTUNITY TO DO SO.


 


(M)                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AS
AGAINST ANY PARTY WHOSE SIGNATURE APPEARS THEREON, AND ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT SHALL BECOME
BINDING WHEN ONE OR MORE COUNTERPARTS HEREOF, INDIVIDUALLY OR TAKEN TOGETHER,
SHALL BEAR THE SIGNATURES OF ALL OF THE PARTIES REFLECTED HEREON AS THE
SIGNATORIES.  PHOTOGRAPHIC COPIES OF SUCH SIGNED COUNTERPARTS MAY BE USED IN
LIEU OF THE ORIGINALS FOR ANY PURPOSE.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first written above.

 

 

CORPORATION:

 

 

 

MSC.SOFTWARE CORPORATION

 

 

 

 

 

By:

/s/ John Laskey

 

 

Name: John Laskey

 

Title: Senior Vice President, Chief Financial Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ William J. Weyand

 

 

Name: William J. Weyand

 

8

--------------------------------------------------------------------------------

 